ELECTRODE ASSEMBLY AND ELECTROCHEMICAL DEVICE COMPRISING ELECTRODE ASSEMBLY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

Response to Amendment
In response to communication filed on 5/16/2022:
Claims 1 and 2 have been amended; claim 6 has been canceled. No new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn due to amendment.

Reasons for Allowance
Claims 1-5, 7, and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-7 and 9-21 were rejected as being unpatentable over Miyazawa et al. (JP 2017-027852) and further in view of Lee et al. (US 2016/0226051 A1).
Applicant amended claim 1 to recite the specific adhesive resins recited in claim 6 except for polymethyl methacrylate, polybutyl acrylate, and cellulose polymers. Claim 1 and all of the claims depending upon claim 1 are not rendered obvious over the applied references at least because Miyazawa fails to teach or suggest the recited feature. Miyazawa discloses that carboxymethyl cellulose can be used for the thermoplastic polymer layer. However, the claimed adhesive resins are not disclosed in Miyazawa. Furthermore, Lee does not cure the deficiency of Miyazawa because Lee is merely relied on as suggesting the Peel Strength adhesion and the Lami Strength Adhesion as recited in the claims.
Applicant has amended independent claim 2 to recite that the separator consists of: a porous polymer substrate having a plurality of pores; and a porous coating layer on at least one surface of the porous polymer substrate would also overcome the outstanding rejection. Claim 2 and all of the claims depending upon claim 2 are not rendered obvious over the applied references at least because the separator of Miyazawa requires the thermoplastic polymer layer as the constituents and fails to disclose that the adhesiveness between the separator and the electrodes can be achieved without having the thermoplastic polymer layer. See Paragraph [0013] of Miyazawa. Furthermore, Lee does not cure the deficiency of Miyazawa because Lee is merely relied on as suggesting the Peel Strength adhesion and the Lami Strength Adhesion as recited in the claims.
As such, rejections under 35 USC 103 have been withdrawn and claims 1-5, 7, and 9-21 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729